.




                                                                                        OATEgJlzAp&blS
                                          INMATE REQUEST FORM
  AD               S YOUR REQUEST TO THE PROPER OFFICE BY CHECKING ONE •
                  1.   CHAPLAIN              -Religious Requests
       •          2.   CLASSIFICATION        -Job Requests/Housing Problems
       •          3.   COMMISSARY            -Questions regarding Voids, Shorts, Etc.
       •          4.   EDUCATION             -Class Information/Applications
       Q          5.   FCC DEPUTY            -Court Information/Court Dates/Bond Information
       -I         6.   GRIEVANCE BOARD       -See Inmate Handbook for proper procedures
       Q          7.   INMATE BANK           -Deposits/Balance/Valuable Property Information
       a          8.   LAW LIBRARY           -Requests for Law Library Information/Notary
       •          9.   MEDICAL               -Requests to the Medical Section
       -I /10.         SHIFT SUPERVISOR      -Emergency Telephone Calls or Cellbloc
       U         11.   OTHER                 -(explain below)

                                     l)k^nci_CDudi^r'Appeals
                               $CD_&




   ¥ROM:JlX(pk j\. Al/i-rUlt -Tf             LOCATION14
THE STATE OF TEXAS                           §         IN THE jP^ JUDICIAL
vs-                                          §         DISTRICT COURT OF /fp/Q&llS
iW^/ /WM/r^.VTr                              §         HARRIS COUNTY, TEXAS
             MOTION FOR DISCOVERY AND INSPECTION OF EVIDENCE

TO THE HONORABLE JUDGE OF SAID COURT:
  COMES NOW the Defendant, To«y>l>Q./folH„<>Jr). in the above-styled and numbered cause
and moves the Court, under the authority of Art. 39.14, Tex. Code Crim. Proc. Ann., for
discovery and inspection of the following items:
                                                 I.
  The Defendant moves the Court to order the District Attorney to produce and permit by the
Defendant or Defendant's counsel the inspection ofand the copying and/or photographing of the
following:

       I.      Any documents, papers, books, accounts, letters, photographs, objects or tangible
               things not privileged, which constitute or contain evidence material to any matter
               involved in the action and which are in the possession, custody or control of the
               State or any of its agencies;
               Any written statements of the Defendant;
               Any oral statements of the Defendant;
               The prior criminal record of the Defendant;
               The criminal records of the State's witnesses;
               Any evidence which in any way is exculpatory to the Defendant.
               Any tape recordings of the interviews with the Defendant by any law enforcement
               agent,
                                                 II.
  In support ofthis Motion the Defendant would show that the items and information requested
are within the exclusive control and custody of the State, the items are not privileged, and that,
absent such discovery, the Defendant's rights under Art. 39.14. Tex. Code Crim. Proc. Aim.: Art
1, Sec. 10. of the Texas Constitution; and the Fourth, Fifth and Sixth Amendments of the United
States Constitution will be violated.


  WHEREFORE. PREMISES CONSIDERED, the Defendant respectfully prays that this
Honorable
Court grants this the Defendant's Motion for Discovery and Inspection.
14
                                          Respectfully submitted,

                                          Ik
          OosqpI tWMa-AkTn ^mv^DEFE^IDANT ftb&dGli79.6/
"I (INSERT NAME AND INMATE IDENTIFYING NUMBER FROM TEXAS
DEPARTMENT OF CORRECTIONS OR COUNTY JAIL), being presently incarcerated in
(INSERT TEXAS DEPARTMENT OF CORRECTIONS UNIT NAME OR COUNTY JAIL
NAME) in /-/nrriS (m.inHS                      County, Texas, declare under penalty ofperjury
that the foregoing is true and correct.               ._.            ,
Executed o^/^pr;?, A; fT                          /CJ *222Gbx^k>l